DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The amendment after final filed on Dec. 7, 2021 is entered since it places the application in condition for allowance.
3. According to paper filed on Dec. 7, 2021, the applicants have amended claims 21 and 60.
4. Claims 1-2, 5-14, 21, 24-27, 35-36 and 49-75 are pending in the application.

                               EXAMINER’S       COMMENT
5. Claims 1-2, 5-14, 21, 24-27, 35-36 and 49-75, renumbered as claims 1-46, are allowed since the applicants have submitted several references showing well established utility of SHP-2 inhibitors for treating various cancers and therefore, the enablement rejection is withdrawn.

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                   /CHARANJIT AULAKH/                                   Primary Examiner, Art Unit 1625